DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on July 26, 2021.
Claims 27 – 52 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on April 26, 2021, have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Objection
Claim 43 and 51 are  objected to because of the following informalities:  
Claim 43 recites the limitation “Tensel” and “Layosel. Examiner believes these are typographical errors and that the intended text is “Tencel” and “Lyocell.”
Claim 51 recites the limitation “at last one of.” Examiner believes the intended text is “at least one of.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 – 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the limitation “the area of said upper portion is smaller than the area of said lower portion forming a pooling side walls.” This renders the claim indefinite because it is unclear what two areas are being compared. One interpretation could be that the area of the upper portion is smaller than the area of only the part of the lower portion forming a pooling side walls. Another interpretation could be that the area of the upper portion is smaller than the area of the lower portion and that this arrangement forms the claimed pooling side walls. Furthermore it is unclear if the word “pooling” provides any structural limitation to the side walls, and if so, what the structural limitation would necessarily entail.
For examination purposes, the claim is interpreted to encompass either area comparison and the word “pooling” is not interpreted as providing any structural limitation.
Claim 27 recites the phrase “characterized in that.” The phrase is unclear and indefinite as to what the scope of the claim entails, as “characterized in that” may be intended to include only the elements recited or may be intended to include the elements recited in addition to other elements or materials not recited.
Claim 27 recites that the second layer of the upper portion is a “non-wicking hydrophobic layer.” It is unclear how a layer could be both non-wicking and hydrophobic, as the hydrophobic layer will not absorb the water and will cause the layer to direct water away, i.e. wick the water.
For examination purposes, the claim is interpreted to encompass any hydrophobic layer.
Claim 27 recites that the medial portion features an opening. Later claim 27 recites that “the upper and lower portions are coupled to one another along at least three corresponding outer edges forming an envelope that defines… said opening.” It is unclear whether the “opening” is a component of the medial portion, or if it naturally flows from the open edge of the coupled upper and lower portions as suggested by the second recitation of the “opening.”
For examination purposes, the claim is interpreted to encompass either option.
Finally, claim 27 recites multiple references to “the fabric.” This limitation lacks antecedent basis.
For examination purposes, “the fabric” in interpreted to mean “the multi-layered liquid absorbing composite.”
Claims 28 – 52 are rejected as being dependent on claim 27.
Claim 29 recites the limitation “said seam.” This limitation lacks antecedent basis.
Claim 31 recites the limitation “high modulus elastic cord.” “High modulus” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 35 recites the limitation “wherein said first layer is a hydrophobic layer provided from one of… hydrophilic materials.” It is unclear how a hydrophobic layer could result from hydrophilic materials.
For examination purpose the claim is interpreted to encompass any first layer provided from the list of options, regardless of whether the resulting layer is hydrophobic or not.
Claim 36 is rejected as being dependent on claim 35.
Claim 43 recites that the third layer is provided from materials selected from the group consisting of “…the like absorbent textiles.” It is unclear what materials are encompassed or what limitation the word “like” adds to the claim.
Claim 44 recites that the third layer is provided from terrycloth having a structure selected from…. a non-woven.  It is not clear if a regular nonwoven fabric would necessarily have the claimed terrycloth structure or if the nonwoven fabric would have to be manipulated further.
For examination purposes, the claim is interpreted to encompass non-woven fabrics without any additional manipulation.
Claim 48 recites that the fiber is “non-abrasive.” “Non-abrasive” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 49 recites the limitation “the support surface.” This phrase lacks antecedent basis.
Claim 52 recites the limitation “wherein said fluid resistant.” This phrase lacks antecedent basis. Claim 27, on which claim 52 depends claims a “liquid resistant membrane layer.” Additionally, because there is no noun after the word “fluid resistant” it is unclear if the claim is meant to refer to the membrane layer of claim 27 or the fluid resistant material of claim 51.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 32, 33, 35 - 43, 47, and 50 - 52 are rejected under 35 U.S.C. 103 as being unpatentable over Miskie (US7361803B2) and Receveur (US7849533B1).
As per claim 27, Miskie teaches reusable, multi-layer moisture management fabric ([0005]) in the form of a bed pad (Fig. 6) comprising:
A multilayered liquid absorbing composite comprising an upper portion a medial portion and a lower portion, the upper portion forming the body side surface of the fabric that provides a fluid permeable channeling portion capable of conveying a liquid from a user and allowing the liquid to flow toward the medial portion, the medial portion forming an internal volume separating the upper portion from the lower portion, the lower portion forming the support side surface of the fabric and providing for fluid retainment configured to retain fluid within the lower portion (Fig. 7, as described in [0059] shows cross section of a moisture management bed pad. Fabric spacer layer 61 and wicking layer 62 is interpreted as the upper portion. Moisture absorbent layer 63 is interpreted as the medial layer. The moisture absorbent layer 64 and non-porous impermeable jacket 65 is interpreted as the lower portion. In the Abstract, Miskie teaches that the spacer has a facing adapted for residing near the skin. As the upper layer includes a wicking layer, it would naturally follow that the layer is capable of conveying a liquid from a user to flow toward the medial portion, as claimed. As the lower portion contains at least one moisture absorbent layer, it is interpreted as configured to retain fluid as claimed.)
The upper portion comprising a first layer and a second layer wherein said second layer is a non-wicking hydrophobic layer (In [0051], Miskie teaches that the facing which resides nearest to the skin consists substantially of low moisture-absorbent fibers, such as non-absorbent hydrophobic fibers, such as polypropylene. Therefore at least one layer in the upper portion comprises a hydrophobic layer, as claimed.)
Wherein said lower portion is a multilayer composite comprising a liquid resistant membrane layer (Layer 65 is described as non-porous impermeable layer in [0059], as it is non-porous, it is interpreted as reading on the claimed membrane.)
The composite characterized in that the upper portion and the lower portion are coupled to one another along at least three corresponding outer edges forming an envelope that defines said internal volume and said opening ([0060]: “Preferably, the overlying composite layers are attached to the jacket 65 by sewing, and are at substantially unattached to each other along at least one common side edge.” Fig. 6 shows that the wrapping of the layers encloses the internal layers, as claimed.)
Further characterized in that the area of said upper portion is smaller than the area of said lower portion forming a pooling side walls (As shown in Fig. 6, the lower portion has a larger area so that it can wrap around and over the composite to attach on the top, resulting in the claimed area difference.)
Miskie does not teach:
The medial portion featuring an opening and handle disposed internal to said volume
Receveur teaches fitted sheets for beds (Abstract). These sheets contains handles and handhold openings that are on the inside of the sheet so that they are out of the way when there are not needed (Column 4, Lines 54 – 60). These straps help allow a person to grasp the sheets (Column 5, Lines 7 – 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Miskie to include straps and handhold openings located on the inside of said pad as claimed, motivated by the desire to predictably provide a bed pad that can be easily grasped (Receveur, Column 5, Lines 7 – 10), where the straps are out of the way when not needed (Receveur, Column 4, Lines 54 – 60). 
As per claim 32, absent unexpected results, it would have been obvious to one of ordinary skill in the art to determine a suitable internal volume for the product based on the desired dimensions and the intended use.
As per claim 33, Miskie teaches:
The composite provided in the form of a bed cover or linen ([0045]: “Fig. 6 is a perspective view of a moisture management bed pad which incorporated the present fabric composite.”)
As per claims 35 and 36, Miskie teaches:
Wherein said first layer is a hydrophobic layer provided from one of: hydrophobic materials, hydrophilic materials, or a mixture of hydrophilic and hydrophobic fibers, and wherein said hydrophobic materials are selected from the group comprising one or more of polyester, nylon, nylon-6, nylon-66, polypropylene, microfiber multi filament fibers, and any combination thereof (The wicking layer is interpreted as reading on the claimed first layer. In [0054], Miskie teaches that the wicking layer consists substantially of wicking fibers such as polyester and acrylic.)
As per claim 37, absent unexpected results, it would have been obvious to one of ordinary skill in the art to determine a suitable basis weight for the product based on the desired properties of the product and the intended use.
As per claim 38, Miskie teaches:
Wherein said second layer is a three dimensional spacer layer (The second layer reads on the three-dimensional fabric spacer 61 as described in [0059].)
As per claim 39, Miskie teaches:
Wherein said second layer is a warp knit or a woven hydrophilic layer provided from fibers selected from one or more of polyester, nylon, nylon-6, nylon-66 (Miskie teaches that the spacer layer is a fine mesh fabric [0024], which is interpreted as reading on the warp knit limitation. Miskie further teaches that the layer includes moisture wicking fibers that are selected from the group consisting of polyester, nylon, and acrylic [0027].)
As per claim 40, the prior art combination is silent with respect to the vertical pressure and force resistance. Since the prior art combination teaches substantially the same layered construction and chemical composition as disclosed by Applicant, the properties of vertical pressure and force resistance are considered to naturally flow from the product of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. 
As per claim 41, Miskie teaches:
Wherein said lower portion is a three layer laminate comprising a third layer, a fourth layer provided in the form of said membrane, and a fifth layer (Layer 65 is described as non-porous impermeable layer in [0059], as it is non-porous, it is interpreted as reading on the claimed membrane. Layer 63 is also interpreted as reading on the lower portion, and it can be defined to include any number of sub-layers, including the two additional layers as claimed.)
As per claims 42 and 43, Miskie teaches:
Wherein said third layer is provided from materials selected from the group consisting of cotton, silk, linen, flax, viscose, rayon, bamboo, soya, corn, cellulose, modal, tensel, layosel, micro-polyester, micro-nylon, micro-nylon 66, the like absorbent textiles, fibers and any combination thereof ([0038] “According to another preferred embodiment, the absorbent layers include hydrophilic fibers selected from a group consisting of cotton, felt and wool.”)
Regarding claim 42, the prior art combination is silent with respect to the liquid absorption of the hydrophilic materials. Since the prior art combination teaches substantially the same hydrophilic materials, the properties of liquid absorption are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
As per claim 47, the prior art combination is silent with respect to the resistance of a hydrostatic pressure of at least 4,000 mm of water according to AATCC-127 water resistance protocol. Since the prior art combination teaches substantially the same layered construction and chemical composition as disclosed by Applicant, the property of hydrostatic pressure resistance is considered to be naturally flow from the prior art structure and composition (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
As per claim 50, Miskie teaches:
Wherein said opening features at least one or more closure means selected from the group consisting of a zipper, buttons, hook and loop, overlapping flaps, and any combination ([0060]: “Complementary patches of hook and loop fasteners 68 and 69 serve to releasable close the pocket 66 during use.”)
As per claim 51, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a fluid resistant material folded over an end edge of at least one of upper and lower portions that form said opening, motivated by the desire to predictably provide additional fluid barrier protection to the composite.
As per claim 52, Miskie teaches:
Wherein said fluid resistant is coupled with an end edge of said upper portion or said lower portion with a stitch that is further sealed with a sealant along at least one of an upper and/or lower stitch surface ([0060]: “Preferably, the overlying composite layers are attached to the jacket by sewing.” It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an additional sealant, motived by the desire to predictably improve the strength of the joining of the layers.)
Claims 28 - 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Miskie (US7361803B2) in view of Receveur (US7849533B1) as applied to claims 27, 32, 33, 35 - 43, 47, and 50 - 52 above and further in view of Moretz (US5249320).
As per claims 28 – 31 and 34, the prior art combination teaches the use of the composite as a moisture management bed pad. The prior art combination does not teach:
The composite further comprising a fitting skirt
Wherein said fitting skirt is disposed and sewn between upper portion and lower portion along said seam
Wherein said fitting skirt is a bedding fitted sheet comprising an elastic
Wherein said fitting skirt further comprises a high modulus elastic cord and cord limiting stopper
The composite provided in the form selected from duvet cover, top sheet, fitted sheet, bottom sheet, pillowcase and pillow sham
Moretz teaches a multi-layered moisture managing bed pad in combination with a bed sheet (Abstract). Moretz teaches that the bed sheet preferably has fitted sheet corners reinforced with elastic to provide a secure wrinkle-free fit and to ensure that the bed pad remains properly located on the bed (Column 7, Lines 47 – 51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bed pad of the prior art combination to add a fitted skit comprising an elastic resulting in the form of a fitted sheet as claimed, motivated by the desire to produce a multi-layer moisture management bed pad that predictably remains properly located on the bed (Column 7, Lines 47 – 51).
Regarding claim 31, based on the teachings of Moretz wherein an elastic member is provided to secure the pad to the bed, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a different securing means, such as the claimed elastic cord with a cord limiting stopper, to achieve the same objective.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Miskie (US7361803B2) in view of Receveur (US7849533B1) as applied to claims 27, 32, 33, 35 - 43, 47, and 50 - 52 above and further in view of Heiman (US5290269)
As per claim 44, the prior art combination does not teach:
Wherein said third layer is provided from terrycloth having a structure selected from the group consisting of a single side loop terry structure, one sided terry, warp knit terry, a weft knit terry, a woven terrycloth, a non-woven, or any combination thereof
Heiman teaches knit terry fabric for use in hygienic panels for washable, reusable incontinent pads (Abstract). Heiman teaches a terry fabric which has loops provides greater comfort to the user and increases the wicking function so that urine migrates to the ground and bottom portions (Column 18, Lines 9 – 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the third layer of the prior art combination out of a knit terrycloth as claimed, motivated by the desire to predictably produce an absorbent pad that provides greater comfort to the user and increases the wicking function so that urine migrates to the ground and bottom portions (Column 18, Lines 9 -16).

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Miskie (US7361803B2) in view of Receveur (US7849533B1) as applied to claims 27, 32, 33, 35 - 43, 47, and 50 - 52 above and further in view of Amy (US20190110937A1)
As per claims 45 and 46, the prior art combination does not teach:
The composite wherein said membrane is provided from polyurethane
Wherein said membrane is provide from at least one or more materials selected from the group consisting of: polyurethane, poly vinyl chloride, thermoplastic polyurethane, polytetrafluoroethylene or any combination thereof
Amy teaches washable and reusable multi-layered absorbent incontinence pads with a water-resistant layer (Abstract). Amy teaches that this water-resistant layer may be formed from polyurethane ([0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the water-resistant layer of the prior art combination with a polyurethane layer as taught by Amy ([0026]), because Amy establishes that polyurethane is a suitable material for such applications. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Miskie (US7361803B2) in view of Receveur (US7849533B1) as applied to claims 27, 32, 33, 35 - 43, 47, and 50 - 52 above and further in view of Dastrup (US20180168849)
As per claims 48 and 49, the prior art combination does not teach:
Wherein said fifth layer is a membrane protector layer provided for protecting said membrane during use, washing and drying cycles
Wherein said fifth layer is provided from a hydrophobic non-abrasive fiber that may be formed by way of at least one of warp knit, woven, weft knit, woven and one sided brushed polyester, or any combination thereof
Wherein said fifth layer features an anti-slip surface along the undersurface that is in contact with the support surface
Dastrup teaches a reusable discreet absorbent multi-layer bed pad for medical use (Abstract). Dastrup teaches that at least a portion of the bottom layer may include a roughed or substantially non-slip surface to prevent slippage of the absorbent bed pad relative to a mattress or any other structure material thereunder ([010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added a bottom layer to the bed pad of the prior art combination wherein the bottom layer is a non-slip layer as taught by Dastrup, motivated by the desire to predictably prevent slippage of the absorbent pad relative to a mattress or any other structure material thereunder ([0010]). As this layer would prevent the direct exposure of the membrane, it would naturally follow that it would protect the membrane layer as claimed. 
It also would have been obvious to one of ordinary skill in the art to make the layer out a hydrophobic fiber, motivated by the desire to predictably prevent the fibers from wicking moisture from the environment into the pad. The limitation that the layer “may be formed by way of” is seen as an optional limitation, not required to be taught by the prior art.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789